                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIE J STARR,                                                                   PLAINTIFF
ADC #109194

V.                                  4:20CV00064-JM-JTK

ESTELLA BLAND, et al.                                                           DEFENDANTS

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants Parker, Gibson, Shipman, Carroll,

Washington, Jones, and Taylor are dismissed, for failure to state a claim upon which relief may

be granted.


       IT IS SO ORDERED this 12th day of February, 2020.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
